Citation Nr: 1629009	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression. 

2.  Entitlement to service connection for depression.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for diabetes mellitus.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

6.  Entitlement to service connection for hypertension.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back disorder.

8.  Entitlement to service connection for a chronic back disorder.  

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck disorder, to include as secondary to back disorder. 

10.  Entitlement to service connection for a neck disorder, to include as secondary to a back disorder. 

11.  Entitlement to service connection for right side numbness. 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served in the Army National Guard from February 1980 to May 1998 with active duty from December 1990 to May 1991.   

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in relevant part, declined to reopen claims of entitlement to service connection for depression, back disorder, neck disorder, diabetes mellitus, and hypertension; and denied a claim of entitlement to service connection for right sided numbness. 

Regarding the Veteran's claims of entitlement to service connection for depression, diabetes, and hypertension, the Veteran filed his claims in March 2007.  An August 2007 rating decision denied the claim.  The Veteran did not appeal the decision.  

In November 2002, the Veteran filed a service connection claim for a back condition.  An April 2003 rating decision denied that claim.  Similarly, in March 2006, the Veteran filed a service connection claim for a neck disability.  A May 2006 rating decision denied that claim.  A November 2014 Supplemental Statement of the Case reopened the Veteran's claims of entitlement to service connection for a neck condition and back condition but denied the claims on the merits.  Although the RO reopened the claims by addressing the merits of the Veteran's claims, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The issues of entitlement to service connection for hypertension, diabetes, depression, right side numbness, back disability, and neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2007 unappealed rating decision denied service connection for depression, diabetes mellitus, and hypertension.  

2. The evidence received since the August 2007 rating decision denying service connection for depression, diabetes, and hypertension is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating a claim.

3. An April 2003 unappealed rating decision denied service connection for a back condition.  

4.  A May 2006 rating decision denied service connection for a neck disorder, to include as secondary to a back disorder, and declined to reopen the previously denied claim for service connection for a back condition; the Veteran did not perfect an appeal on these issues.  

5.  The evidence received since the May 2006 rating decision denying service connection for a neck condition and declining to reopen the back claim is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating a claim.


CONCLUSIONS OF LAW

1.  The August 2007, April 2003, and May 2006 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the issues of entitlement to service connection for depression, diabetes mellitus, and hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the issues of entitlement to service connection for a back condition and neck condition, to include as secondary to a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In light of the Board's favorable decision to reopen the claims, no discussion of the VA's duty to notify and assist is necessary for this matter.

General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's claims for service connection for depression, diabetes mellitus, and hypertension were initially denied by an August 2007 rating decision based on a finding that there was no evidence that the disabilities were incurred in or related to service.  The Veteran did not appeal this decision or submit new evidence within one year of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(a), (b).  In March 2009, the Veteran requested to reopen his claims. 

Evidence submitted since the August 2007 rating decision includes a transcript of the testimony from the December 2011 hearing by a Decision Review Officer (DRO) at the RO.  Regarding depression, the Veteran reported he felt depressed during service but that he was never evaluated or treated for depression in service.    With respect to his diabetes, the Veteran reported that he believes he had diabetes while in service because every time he had blood drawn, he "fell out" and had to "give him blood back."  Regarding hypertension, the Veteran reported that he did not seek treatment for hypertension in service but that he believes he had hypertension in service because he was sick all the time and every time he went to a private doctor he was told his blood pressure was up.  

The Veteran's testimony is new in that it had not been previously submitted.  It is also material insofar as it contained competent testimony regarding in-service symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  Thus, the Board finds that the additional evidence is both new and material, and the claims of entitlement to service connection for depression, diabetes, and hypertension are reopened.  

The Veteran's claims of entitlement to service connection for a back and neck condition were denied in April 2003 and May 2006 rating decisions respectively. The claims were denied because the RO found that the Veteran's neck and back conditions were caused by a work-related injury prior to service and that his neck and back conditions were not aggravated by service.  The Veteran did not perfect an appeal of the decisions.  Although the RO reopened the claims by addressing their merits in the November 2014 SSOC, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The evidence submitted since the April 2003 and May 2006 rating decisions include October 2014 VA examination reports.  The evidence is new in that it had not been previously submitted.  It is also material insofar as it contained competent medical opinions regarding whether the Veteran's neck and back conditions were aggravated by service.  Thus, the Board finds that the additional evidence is both new and material, and the claims of entitlement to service connection for a neck and back condition are reopened.


ORDER

The appeal to reopen a claim of entitlement to service connection for depression is granted, and to this extent only.

The appeal to reopen a claim of entitlement to service connection for diabetes mellitus is granted, and to this extent only.

The appeal to reopen a claim of entitlement to service connection for hypertension is granted, and to this extent only.

The appeal to reopen a claim of entitlement to service connection for a back disorder is granted, and to this extent only.

The appeal to reopen a claim of entitlement to service connection for a neck disorder, to include as secondary to a back disorder is granted, and to this extent only.


REMAND

"When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration on the merits. . . . The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits." Hickson v. Shinseki, 23 Vet. App. 394, 399-40 (2010).  In this case, the RO denied the Veteran's request to reopen his claim of entitlement to service connection for hypertension, diabetes mellitus, and depression on the basis that no new and material evidence was submitted.  This decision reopens the Veteran's claims, finding that new and material evidence was submitted.  The RO has not considered the claim of service connection for hypertension, diabetes mellitus, and depression de novo, and the Veteran has not waived his right to such RO consideration.  Thus, remand is required.   

In addition, under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim. 

The Veteran asserts that he developed diabetes mellitus, depression, and hypertension in service.  The evidence of record establishes that the Veteran has been treated for and has current diagnoses of diabetes mellitus, depression, and hypertension. See VA Treatment Records.  Although the Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis of depression, hypertension, and diabetes mellitus in service, the Veteran has submitted evidence to suggest that his conditions had their onset in service.  In particular, the Veteran testified during the December 2011 DRO hearing that he experienced symptoms of his disorders while in service. 

Lay evidence is considered competent with regard to symptoms that are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  In this regard, there is no evidence documented to show that the Veteran was treated for symptoms related to his depression and diabetes mellitus but the Veteran believes he had symptoms in service.  In addition, regarding the Veteran's hypertension claim, the Board notes that the Veteran's service treatment records show elevated blood pressure readings of 132/90 in June 1990, 168/88 in May 1991, and 160/100 in June 1991.  There is no competent evidence in the record to establish a nexus between the Veteran's military service and his depression, diabetes mellitus, and hypertension.  Therefore, the Board finds that a VA examination for a medical opinion is warranted.  The examiner must specifically address the Veteran's elevated blood pressure during service in rendering his or her opinion regarding whether his hypertension had its onset in or is otherwise related to service.  

Regarding the Veteran's claim of entitlement to service connection for right side numbness, the October 2014 VA examination report indicates that the Veteran has a diagnosis of C5 and C6 radiculopathy.  However, the examiner did not render an opinion regarding whether the Veteran's radiculopathy was related to service.  Thus, an examination to address the etiology of the Veteran's radiculopathy is warranted.   

In regard to the back and neck claims, a veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (2014); 38 C.F.R. § 3.304(b) (2015).  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The Veteran's service treatment records indicate that the Veteran reported that he suffered an industrial accident resulting in a spine injury prior to active duty and was requesting light duties.  See May 1990 Service Treatment Note.  The Veteran indicated that while working for Gulf States as a crane operator, he was stacking steel when several pieces of steel fell on his head, back and legs.  See Social Security Administration Records; Service Treatment Records.  The Veteran's back and neck conditions were noted in his Reserve treatment records prior to active duty.  There, however, is no entrance examination showing a disability of the back and neck upon the Veteran's entrance onto active duty from December 1990 to May 1991.  Thus, back and neck disabilities were not "noted" as defined by 38 C.F.R. § 3.304(b), at entry on his period of service but the evidence of record suggests that such disabilities preexisted service.  The presumption of sound condition, therefore, is for consideration.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).

The Veteran asserts that while in service he fell from the back of a 5 ton truck in May 1990 and that the incident aggravated his back condition.  See January 2003 Statement in Support of Claim; December 2011 Hearing.  The Veteran also reported that while in the field in May 1990, he fell while erecting a tent.  See June 1990 Service Treatment Note.  The Veteran further reported that while in Desert Storm he jumped over a sand dune while riding in a Humvee and when they came down it hit something and jammed his neck and hit his head at the top of the iron bar.  See December 2011 DRO Hearing Transcript; January 2003 Statement in Support of Claim.  The Veteran's service treatment records show that the Veteran was treated for back and neck pain during active duty.  A May 1991 treatment note showed that the Veteran's range of motion was intact in all planes, non tender to palpation but some pain on flexion and a normal cervical spine by x-ray. 

The Veteran was afforded a VA examination in October 2014.  Regarding the Veteran's back condition, the examiner opined that, "[The Veteran] has a diagnosis of lumbar spondylosis and disc disease.  Degenerative arthritis and disc disease is multifactorial in origin and etiologies include aging and hereditary factors.  He developed these changes at a relatively early age for which he was awarded social security disability also at a relatively young age.  It is more likely than not that the worsening of his condition was due to natural progress of the disease process rather than acceleration of the process due to any incident or occurrence in the military." Regarding the Veteran's neck condition, the examiner opined, "[The Veteran] has a history of on the job injury of cervical spine with a diagnosis of degenerative arthritis of the cervical spine before entry into active duty.  The condition has progressed over the years to cervical stenosis.  Degenerative arthritis and disc disease is multifactorial in origin and etiologies include aging and hereditary factors.  He developed these changes at a relatively early age for which he was awarded social security disability also at a relatively young age.  It is more likely than not that the worsening of his condition was due to natural progression of the disease process rather than acceleration of the process due to any incident or occurrence in the military."  

In light of all of the above, the Board finds that an addendum opinion should be obtained to assist the Board in determining whether the Veteran clearly and unmistakably entered service with back and neck disabilities, and if so, whether such disabilities were not aggravated by such service.  


Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to be afforded a VA examination by an appropriate examiner to determine the etiology of the Veteran's diabetes mellitus, hypertension, and radiculopathy.  The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to the following: 

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's diabetes mellitus manifested during service (from December 1990 to May 1991), within one year of separation from service, or is otherwise etiologically related to service.  

(b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension was manifested during service (from December 1990 to May 1991), within one year of separation from service, or is otherwise etiologically related to service.  In so opining, the examiner must address service treatment records that show elevated blood pressure readings of 132/90 in June 1990, 168/88 in May 1991, and 160/100 in June 1991.  

(c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's right side numbness, to include radiculopathy, was manifested during service (from December 1990 to May 1991), or is otherwise etiologically related to service.

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2. Arrange for the Veteran to be afforded a VA examination by a psychiatrist or psychologist to determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's depression was manifested during service (from December 1990 to May 1991) or is otherwise etiologically related to service.  

The Veteran's claim file (to include this remand) must be reviewed by the examiner in conjunction with the examination. A fully articulated medical rationale for the opinion expressed must be set forth in the medical report. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

3.  Return the Veteran's claims file to the October 2014 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion regarding the etiology of the Veteran's back and neck disabilities. The file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should provide an opinion on the following:

(a)  Is it clear and unmistakable that the Veteran entered service (from December 1990 to May 1991) with a pre-back disability and neck disability?  

(b) If the Veteran clearly and unmistakably entered service with a pre-existing back disability and neck disability, is it clear and unmistakable that the Veteran's pre-existing back disability and neck disability WERE NOT aggravated in service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service, or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. 
 
(c) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current back disability and neck disability are etiologically related to service? 

(d)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's neck disability is caused by OR aggravated (permanently worsened beyond the normal progression) by the back disability? If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. After completing the actions necessary to comply with the requests of this remand, readjudicate the claims of service connection for depression, hypertension, diabetes mellitus, right side numbness, to include cervical radiculopathy, back disability, and neck disability.  If any benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.

	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


